Citation Nr: 1210343	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-47 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from July 1984 to April 1988. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

This claim is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The RO initially characterized the claim on appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.  It did so because the record includes a prior final denial on that claim.  However, thereafter, during the course of this appeal, the Veteran submitted a pertinent service record that was not part of the claims file at the time of the prior denial, mandating consideration of this claim on a de novo basis under 38 C.F.R. § 3.156(c)(1)(i) (2011) (at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records (records related to a claimed in-service event, injury, or disease) that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section defining new and material evidence).  The RO thus recharacterized the claim as is shown on the previous page.   

The Veteran discussed this claim with a Decision Review Officer during an informal hearing conference held at the RO in March 2011.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) received at the RO in October 2010, the Veteran also requested a videoconference hearing before the Board via hook-up at the RO.  In a written statement received in March 2011, however, the Veteran withdrew this hearing request.  Given that the Veteran did not request a postponement of the Board hearing, the Board deems her hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2011).

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a back disability.  She claims that her current back disability developed secondary to back problems for which she received treatment during service.  She contends that, since the problems initially manifested during service, she has experienced continuity of back symptomatology.  She argues that she has submitted service and post-service treatment records confirming her assertions.  She requests a grant based on this evidence, or alternatively, a remand for the purpose of securing a medical opinion on causation.  Prior to adjudication of this claim, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, the Board agrees that such an examination is necessary.  Post-service medical evidence confirms that the Veteran currently has a back disability.  The Veteran's service treatment records confirm that, on three occasions during service in 1984, 1986 and 1987, the Veteran reported and received treatment for back complaints.  Examiners diagnosed muscle strains and mild lumbar back pain.  The Veteran is competent to report that she experienced back problems such as pain from the time of the initial back complaint as pain is capable of lay observation.  There is no information of record suggesting that she is not credible in this regard.  To date, however, VA has not obtained a medical opinion addressing whether any current back disability is related to the reported in-service back pain. 

The Board REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of her claim for service connection for a back disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all back problems the Veteran reportedly experienced during and after service, including secondary to any post-service back injuries;

b) note evidence of any post-service back injury;

c) diagnose any back disorder shown to exist;

d) assuming the Veteran experienced all back problems as described, opine whether her back disability is more likely than not related to her active duty, including any reported service and post-service back symptoms/problems and injuries; 

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that she has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


